UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

: DEC 122019 |
Heleen Mees,

Plaintiff,
19-cv-7346 (AJN)
-V—
ORDER
City of New York, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On November 26, 2019, Defendants filed a motion to dismiss the complaint in the above-
captioned action. The Court gave Plaintiff an opportunity to amend her complaint and extended
the deadline to amend to January 10, 2020. Dkt. Nos. 27, 29. In response, Plaintiff informed the
Court that she does wish to amend her complaint and add state law tort claims, in addition to the |
Section 1983 claim asserted in her original complaint. Relatedly, Plaintiff also seeks to “amend
[her] Notice of Claim pursuant to General Municipal Law § 50-e(6).” Dkt. No. 32. The parties
have since exchanged several letters on the notice of claim issue. Plaintiff is hereby directed to
file by December 23, 2019, a motion not to exceed ten pages, explaining why the Court has
authority to permit her to amend her notice of claim. Defendants may submit opposition not to

exceed ten pages by January 6, 2020.
SO ORDERED.

Dated: December \\ , 2019
New York, New York

Le peers
[Rane vane mee
Fscianieregenselaae yee naire En ema

 
Anh

UANISON J. NATHAN
Cites States District Judge

 
